Citation Nr: 0025999	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
September 1968.  

This appeal arose from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City Utah.  The RO denied the veteran's claims 
of entitlement to service connection for a left foot problem, 
right ankle pain, and a left ankle condition.  The RO also 
denied entitlement to service connection for pyorrhea/gum 
disease although the veteran did not perfect an appeal with 
respect to this issue.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran requested a hearing before the Board at the RO.  
The hearing was scheduled for June 15, 2000 but the veteran 
did not report for the hearing.  

The RO determined in March 2000 that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for scoliosis of the 
thoracic and lumbar spine.  The veteran was notified by 
letter of the same date of the above denial.  In April 2000 
he submitted his copy of the notification.  The veteran's 
intentions in this regard are not clear.  It is not certain 
whether he wished to file a notice of disagreement with the 
above determination, or was merely acknowledging receipt of 
the determination as it was submitted with other 
documentation which had been provided to him by the RO.  This 
matter is referred to the RO for clarification and any 
indicated appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
foot disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  



2.  The claim of entitlement to service connection for a left 
ankle disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for a 
right ankle disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107.  

3.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. § 
5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On enlistment into service no disability or abnormality of 
the veteran's feet or ankles was noted.  

In May 1968 arch supports were issued and the veteran was 
returned to duty.  A note from a week later noted that his 
foot pain was improving.  

In July 1968 the veteran reported pain in the posterior 
lateral aspect of both ankles.  X-rays were ordered and a 
podiatry visit was scheduled.  A podiatry record indicated 
that x-rays revealed no fracture or bone pathology.  No 
further treatment was deemed necessary and he was returned to 
duty.  However, he continued to complain of left-sided pain.  

Another record from later that month indicated that the 
veteran wanted a physical profile based on his feet.  It was 
felt by the service clinic staff that he had a developmental 
anomaly in the area of the lateral malleolus.  

A podiatry note from a few days later indicated that the 
veteran was still complaining of increased pain at the 
lateral side of the ankle.  He reported a constant dull ache 
when walking or stopping suddenly.  When the foot was flexed 
the peroneal tendon would slide over the lateral malleolus.  

An orthopedic clinic note from July 1968 noted that the 
veteran's feet/ankles had good function.  His joints were all 
normal.  The problem was congenital but he could function.  
He was found to be fit for duty.  Additional concurrences 
with that opinion were obtained.  

At the time of his separation the veteran denied any medical 
history with respect to the ankles or feet.  His physical 
examination was negative in pertinent part.  

After service none of the evidence of record shows treatment 
of the veteran's feet for many years.  He identified some 
treatment providers, but with the exception of VA and private 
medical records cited below, additional records could not be 
obtained.  

Addresses provided by the veteran were incorrect and in other 
cases he did not provide a complete address.  One treatment 
provider also responded that it could not find any records of 
treatment of the veteran.  

In a letter submitted in June 1980 the veteran stated that he 
incurred foot injuries during basic training.  


When examined by VA in January 1983 the veteran reported 
present complaints including aching ankles.  No specific 
examination results with respect to the ankles or feet were 
shown.  However the report indicated that there was full 
range of motion of the lower extremities.  

In September 1983 the veteran submitted a statement to the 
effect that he had a strain and/or dislocation of tendons in 
both of his feet.  He felt that this was caused by the pace 
of (or the equipment carried on) forced marches.  

A February 1983 private orthopedic report shows various 
complaints but none pertaining to the feet or ankles 
specifically.  

When examined by VA in December 1985 the veteran reported 
that both of his ankles were irregular with loose, mislocated 
tendons.  He indicated that this originated at "birth" but 
gave him no trouble until April 1968.  The only treatment he 
indicated was from June 1968 to August 1968.  

In a statement submitted in March 1987 the veteran stated 
that he felt that a medical problem with his feet manifested 
itself in service.  He reported that he was told in service 
that his foot problem would be taken care of, and he was 
treated with Darvon.  However he was then told by an 
orthopedist that nothing out of the ordinary with the feet 
could be found.  He added that he was seen by a private 
orthopedic practitioner during service, and understood that 
the physician's opinion was that he had a progressive 
disabling disorder.  

A letter from a VA Medical Center to the veteran dated in 
January 1994 stated that they had reviewed medical records of 
a January 1994 podiatry appointment.  Clinic notes indicated 
that following a review of history, physical examination 
results and x-rays, it was determined that tendon repair 
would not help the pain in his ankles, knees and hips.  
Premolded orthotics were prescribed.  

VA records indicate that in around December 1995 the veteran 
underwent surgery to correct peroneal subluxation of the left 
foot.  The operation consisted of regrooving of the peroneal 
groove of the posterior aspect of the fibula on the left in 
addition to soft tissue work to the lateral ankle, left foot.  
The listed indication for the procedure was subluxating 
peroneal tendons of the left ankle that had caused chronic 
tendonitis and discomfort.  

An August 1996 report noted that the veteran was evaluated 
for a similar problem affecting the right ankle/foot.  By 
history, after the December 1995 surgery he continued to have 
left ankle pain but it was significantly diminished following 
the surgery.  

In September 1996 the veteran underwent a right-sided 
peroneal retinacular reconstruction for peroneal tendon 
subluxation.  

In a statement submitted in August 1998 the veteran stated 
that while in service he reported difficulties performing 
duties due to foot pain.  He felt that this was exacerbated 
by the footwear he was provided.  He stated that tendons of 
both ankles would flip over resulting in pain.  He also noted 
that he needed arch supports in service and a heel support 
due to a leg length difference.  

In his NOD the veteran reiterated essentially the same 
contentions and added that prior to service he participated 
in a number of activities including exercise, basketball and 
work with no foot or ankle complaints, or doctor visits.  

In December 1998 the veteran asserted that his military 
service (including what he felt was lack of foot care in 
service) aggravated, accelerated or exacerbated a "birth 
defect" causing disability.  

A VA treatment report indicated that the veteran requested 
shoe modifications for leg length discrepancy secondary to 
scoliosis.  Leg length discrepancy was shown.  Shoe 
modifications were prescribed to reduce back pain.  No 
diagnosis was made of a disability of the feet.  


A report from March 1999 noted that pain - including back, 
hip and ankle pain - was stable.  Stable degenerative joint 
disease was the impression although it was not stated which 
joint or joints were affected.  

The veteran submitted a page that is apparently from a foot 
products catalog, which states that in cases of flat fleet, 
the inside edge of the foot and big toe stay slightly off the 
ground making an ineffective push off.  Therefore, feet must 
roll inward or over pronate to be entirely on the ground 
before becoming an effective lever to push.  Another excerpt 
states that over pronation, or the feet rolling inward, can 
pull the entire lower body out of alignment.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  


Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1999).   However, under certain 
circumstances, service connection may be granted on the basis 
of aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  


A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).  

In a recent case the United States Court of Appeals for 
Veterans Claims ("the Court") emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. 
§ 3.306(b) (1999).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.





The development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war will establish aggravation of a disability.  38 C.F.R. 
§ 3.306(b)(2) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

Continuous service for 90 days or more during a period of 
war, and post service development of arthritis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) 
(the burden of establishing well groundedness is low).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd , 78 F.3d 604 (Fed. 
Cir. 1996).  Hensley supra.  In addition, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required to support the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps supra; 
38 C.F.R. § 3.159(a) (1999).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois, Grottveit supra.  Because the veteran 
has failed to meet this burden, the Board finds that his 
claims of entitlement to service connection for bilateral 
ankle and left foot disorders must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service aggravation of a disease of injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

Left and right ankle disorder

First, a review of the evidentiary record reveals that the 
primary condition at issue is a congenital or developmental 
defect, as determined by medical personnel in service, of 
ankle tendons manifested by recurrent subluxation of the 
peroneal tendons.  This is shown in records in service and 
post service.  

As stated above, a congenital defect is not a disease or 
injury within the meaning of applicable legislation.  
3.303(c)(1999).  The VA Office of General Counsel has 
interpreted the applicable laws and regulations as 
prohibiting establishment of service connection for a 
congenital or developmental defect. VAOPGCPREC 82-90.  
However, where a congenital or developmental defect is 
subject to superimposed disease or injury, service connection 
may be warranted for the resultant disability.  

The veteran is clearly proceeding on a theory of aggravation 
in service, not direct incurrence.  38 C.F.R. § 3.306; see 
also Allen, supra.  In this regard, it should be noted that 
no congenital or developmental defect of the ankle tendons or 
any other disability of the ankles was noted on the 
examination report at the time of the veteran's enlistment 
into service.  Therefore he is entitled to the presumption of 
soundness with respect to his ankles.  38 C.F.R. § 3.304.  

Nonetheless, the evidence clearly and unmistakably (or 
undebatably) establishes that the congenital or developmental 
ankle tendon disorder shown preexisted his military service.  
Both inservice and post service reports support this finding.  
Therefore the presumption of soundness is rebutted.  
38 C.F.R. § 3.304;  Vanerson supra.  

The next question is whether, proceeding under an aggravation 
analysis, the veteran had an increase in disability 
triggering a presumption of aggravation.  The Board concludes 
from a review of the records that there is no competent 
evidence of an increase in disability in service.  38 C.F.R. 
§ 3.306.  The veteran received treatment for ankle pain on a 
number of occasions in service, and the aforementioned 
congenital or developmental defect of the ankle tendons was 
noted, but the record does not show any specific superimposed 
injury or disease of either ankle with resultant disability.  
The in-service treatment was not shown to be reflective of an 
increase in the preservice disability.  

The Board notes that the veteran received treatment of the 
ankles in service and he asserts that he became symptomatic 
during, and due to, physical training in service.  

Notwithstanding the weak inference asserted that there was a 
superimposed injury to the ankles with resultant disability, 
in the opinion of the Board the evidence would not compel 
such a conclusion given that these facts might also merely 
reflect a flare-up of symptoms without worsening of the 
underlying condition.  See Jensen, Hunt supra.  Nonetheless, 
in the absence of competent medical evidence to the effect 
that certain treatment in service was indicative of a 
possible or plausible worsening of an underlying disorder, 
the Board is not competent to draw such a medical conclusion.  
See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Post service evidence shows that the veteran underwent 
surgery to the tendons bilaterally due to chronic pain and, 
veteran is not shown to have an ankle disorder 
which has been linked to his period of service on any basis; 
consequently, the claim is not well grounded.  38 C.F.R. 
§ 3.306;  Caluza supra.  


Left foot Disorder

After service the veteran submitted some materials pertaining 
to over pronation of the feet and flat feet.  In another 
report he related that he learned he had unusually high 
arches.  

With respect to the claim of a left foot disorder, service 
records are mainly notable, as noted above, for treatment of 
ankle/foot pain with a congenital or developmental tendon 
defect manifested by peroneal tendon subluxation.  This is 
shown to affect both the foot and ankle.  Apart from this 
disability, there is no specific disability of the left foot 
identified in service or thereafter.  There is no diagnosis 
of pes planus or flat feet, and no diagnosis shown of an 
exaggerated or unusually high foot arch.  In summary, a 
review of the evidence of record shows that apart from his 
aforementioned tendon defect, no specific diagnosis of a 
disability of the left foot exists.  Caluza, Brammer supra.  

The Board notes that the veteran received treatment with shoe 
inserts in service.  From this fact it may be inferred that a 
disability of the left foot may have existed in service.  
However, again no diagnosis was made of a foot disorder apart 
from the tendon disability that was previously addressed 
above.  The Board is not competent to make conclusions on 
medical questions such as diagnosis and etiology in the 
absence of competent supporting medical evidence.  See 
Thurber, Colvin supra.  

In essence, the veteran's claims with respect to the 
disorders at issue are based solely on his lay opinion.  He 
has not offered any evidence of medical training or expertise 
demonstrating that he has been trained in the medical arts 
thereby rendering him competent to offer an opinion as to 
diagnosis and/or etiology of a disorder.  He is clearly 
alleging a fact which is beyond his competence to do so.  
Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois supra, the veteran's lay opinion is an insufficient 
basis upon which to find his claims well grounded.  Espiritu 
supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
ankle or foot disability that the veteran has is related to a 
disease or injury of service origin, either on a direct 
service incurrence basis, or on the basis of aggravation.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
appellant's claims of entitlement to service connection for 
bilateral ankle and left foot disorders must be denied as not 
well grounded.  

The RO specifically found the veteran's claims with respect 
to the right and left ankles to be not well grounded.  The 
claim of entitlement to service connection for a left foot 
disorder was denied as congenital, unrelated to military 
service and not subject to service connection.  Even to the 
extent that the Board may have considered and denied one of 
the veteran's claims on a ground different from that of the 
RO, which would be the case only if the RO denied the claim 
of entitlement to service connection for a left foot disorder 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO would have accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claims and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral ankle and left foot disorders.  

With respect to the claims of service connection, which are 
not well grounded, the doctrine of reasonable doubt has no 
application to those claims.  Gilbert, 1 Vet. App. 49.  

Because the veteran has not submitted well-grounded claims of 
service connection for the disorders at issue, VA is under no 
obligation to assist him in the development of facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a); Morton 
supra.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claims, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  The Board views its foregoing 
discussion as sufficient to inform him of the elements 
necessary to complete an application to reopen to his claims.  
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette, McKnight, 
Epps supra.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a left foot disorder, 
the appeal is denied.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a left ankle disorder, 
the appeal is denied.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a right ankle disorder, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals





 


